Apollo Solar Energy, Inc. No. 485 Tengfei Third Shuangliu Southwest Airport Economic Development Zone Shuangliu, Chengdu People’s Republic of China 610207 November 29, 2010 VIA EDGAR Mark C. Shannon Branch Chief United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Apollo Solar Energy, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 31, 2010 Response Letter Dated September 14, 2010 Form 10-K/A for the Fiscal Year Ended December 31, 2009 Filed September 15, 2010 File No. 000-12122 Dear Mr. Shannon: This letter is submitted on behalf of Apollo Solar Energy, Inc. (the “Company”) in response to the comments that you provided on behalf of the staff of the Division of the Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “SEC”) with respect to the Company’s Form 10-K for the fiscal year ended December 31, 2009, filed on March 31, 2010 (the “Form10-K”), and the Company’s Form 10-K/A for the fiscal year ended December 31, 2009, filed on September 15, 2010 (the “Form10-K/A”), as set forth in your letter to the Company dated October 29, 2010.For reference purposes, the text of the comments contained in your letter dated October 29, 2010 have been reproduced herein (in bold), with the Company’s response below each such comment. Form 10-K/A(Amendment No.2) for the Fiscal Year Ended December 31, 2009 Disclosure Controls and Procedures, page 59 1. Please tell us whether you consider the omission of your financial statements, footnotes and other disclosures for the year ended December 31, 2007, as noted in our prior comment number ten, to be an indication of ineffective disclosure controls and procedures as of December 31, 2009. Please tell us the basis for your conclusion. Company Response:The Company’s Chief Executive Officer and Chief Financial Officer determined that the omission of the Company’s financial statements, footnotes and other disclosures for the year ended December 31, 2007 may be an indication of its ineffective disclosure controls and procedures as of December 31, 2009. The Company has revised the Form 10-K/A to reflect this determination. 1 Property, Machinery and Exploration Assets, page F-9 2. We note from your response to our prior comment number 18 that you have not yet delineated reserves pursuant to Industry Guide7. We also note you disclose: “Major development costs incurred after the commencement of production are amortized using the UOP method based on estimated recoverable volume in mineralized material.” Please modify your accounting policy disclosure to clarify that no development costs will be capitalized, or subsequently amortized, until the company determines the existence of reserves pursuant to Industry Guide 7. Please also modify your disclosure to clarify whether ‘estimated recoverable mineralized material’ refers to proven and probable reserves or some other measure of recoverable volume. Please make conforming changes to your disclosure on page 49 and elsewhere within your filing, as appropriate. Company Response: The Company has modified its disclosure on page 39 of the Form 10-K/A to clarify thatno development costs will be capitalized, or subsequently amortized, until the company delineates reserves pursuant to Industry Guide 7. The Company has also modified its disclosure on page 49 and elsewhere in the Form 10-K/A to clarify that ‘estimated recoverable mineralized material’ refers to proven and probable reserves. Note 4 - Property, Machinery and Exploration Assets, page F-13 3. We note you carry a construction-in-progress asset as part of your property, machinery and mining exploration assets balance. Please tell us what expenditures are included in these capitalized costs. In light of your response to our prior comment number 18, please note that it is inappropriate for a company in the exploration stage (i.e. a company that has not yet delineated reserves pursuant to Industry Guide 7) to capitalize exploration and mine development costs. Please tell us whether any of these capitalized costs represent exploration or development costs. Please also modify your title to remove “exploration assets” and confirm to us that no exploration costs have been capitalized as assets. 2 Company Response:The following table details the Company’s capitalized costs for construction-in-progress from year 2007 to 2009. Year Property Equipment Mining Total 0 The Company further confirms that none of capitalized costs represent exploration or development costs from year 2007 to 2009. The Company has removed the “exploration assets” from the title on page F-13 of the Form 10-K/A and confirms that no exploration costs have been capitalized as assets. Note 13 – Income Taxes, page F-19 4. In the comparison of income tax expense at the U.S. statutory rate of 35% to the Company’s effective tax rate, we note the amounts in the table do not total to the effective income tax provision at the bottom of the table. Furthermore, we note your deferred tax valuation allowance has increased by $1,247,584 in 2009 and $245,008 in 2008 (from the balance of zero at December 31, 2007 to $245,008 at December 31, 2008 to $1,492,592 at December 31, 2009), but that none of this change is reflected in your comparison of income tax expense at the statutory rate to your effective rate. Please tell us how you intend to modify disclosure or why you believe no modification is necessary. Company Response:The Company has made the following modification to Note 13 – Income Taxes, in the Form 10-K/A. 3 “The comparison of income tax expense at the U.S. statutory rate of 35% in 2009, 2008 and 2007, to the Company’s effective tax rate is as follows: December 31 U.S. statutory rate a +35% $ ) ) Tax rate difference between China and U.S. ) ) ) Valuation allowance on Net Operating Loss Permanent difference ) ) ) Change in Valuation allowance ) Effective tax rate $ - The provisions for income taxes are summarized as follows: As of December 31, Current $ $
